Title: To George Washington from Lafayette, 14 July 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Targuemines on the french fronteerJuly the 14th 1785

Before I leave the borders of france, I wish once more to Remind you of your absent friend, and to let You Hear that I am well and just Begining my German travels—I Have Been lately Visiting Some french towns where I Spoke grat deal about American trade, and fully Answered the views I Had the Honour to Communicate in a former letter —Now I am on my way to the deux ponts where Resides our friend the future elector of Baviera, to Cassel where I will See Again the Hessian Regiments, to Berlin where I am told lord Cornwallis is also going—from there I will wait on the King of prussia on His Grand Maneuvres in Silesia—Visit Saxony—See the austrian Camps in Bohemia—pay my Respects to the Emperor at Vienna—Return to Berlin, where grand Maneuvres are to take place at the end of September—and after I Have on My Way examined all the fields of Battle, I will Return through Holland and Be again in paris By the Middle of October This letter, my dear General, goes with our old friend doctor franklin who, I Hope, will Be Received with that Respect He So much deserves—it will Be forwarded By His Grand Son a very deserving Young Man who wishes Being introduced By me to You, and whom I Beg leave to Recommend to Your Attentions. He Has Been much employed in public Service

—got Nothing By it—and as the doctor loves Him Better than Any thing in the world, I think He ought to Have the Satisfaction to See Him Noticed By Congress—You will oblige me to let them know that I spoke to You My Mind about it.
You Remember an idea which I imparted to you three years ago—I am Going to try it in the french Colony of Cayenne—But will write more fully on the Subject in my other letters. Nothing New Now in the political world—war is far at a distance—adieu, my Beloved General, my most affectinate Respects wait on Ms Washington—Remember Me to the young ones—to my aid George—to M. lund—all our friends, and particularly to Ms Stuart—You Know My Heart, my dear general, and I Need not adding the assurances of the filial love, Respect, and gratitude I Have the Honour to Be with Your devoted friend

Lafayette


Gouvion is going with me and Has the Honour to present His Respects to You.

